REISSUED FOR PUBLICATION
                                                                                          APR 21 2020
                                             CORRECTED                                      OSM
                                                                                U.S. COURT OF FEDERAL CLAIMS
    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                      Filed: March 4, 2020
                                       Not For Publication

*************************
MELISSA SLOAN,                             *       No. 19-516V
                                           *
              Petitioner,                  *       Special Master Sanders
                                           *
v.                                         *
                                           *
SECRETARY OF HEALTH                        *       Dismissal; Failure to Prosecute; Human
AND HUMAN SERVICES,                        *       Papilloma Virus (“HPV”) Vaccine;
                                           *       Premature Ovarian Insufficiency
              Respondent.                  *
*************************
Melissa Sloan, pro se, Fair Oaks, CA.
Lara Englund, United States Department of Justice, Washington, DC, for Respondent.
                                       DISMISSAL1

       On April 8, 2019, Melissa Sloan (“Petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program” or “Program”).2 42 U.S.C.
§ 300aa-10 to 34 (2012). Petitioner alleged that she developed “injuries, including primary
ovarian insufficiency/infertility[] and Sjorgens disease[,]” as a result of the human
papillomavirus (“HPV”) vaccines she received on September 10, 2007, November 13, 2007, and
October 17, 2008. Pet. at 1, ECF No. 1. Along with her petition, Petitioner submitted medical
records that were comingled with those of family members with similar claims in the Vaccine
Program. See Pet’r’s Exs. 5–7, ECF Nos. 1-7–1-9.

        On April 23, 2019, I held an initial status conference with the parties to help Petitioner
better understand the requirements to bring a claim in the Vaccine Program. See Min. Entry,
docketed Apr. 24, 2019. After the conference, I provided Petitioner with website links to
publicly available decisions in the Vaccine Program and encouraged her to review those

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I
agree that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
materials with an attorney. ECF No. 9 at 1. I also ordered her to file a status report indicating
how she wished to proceed by June 24, 2019. Id. at 2.

        On May 10, 2019, Petitioner submitted a document entitled a “statement of completion.”
See ECF No. 10 at 1. In a subsequent order, I explained to Petitioner that any previous deadline,
such as the deadline to file medical records and a statement of completion contained in my initial
order, was superseded by the status report deadline I set in my April 24, 2019 order. Id. I further
explained that, for Petitioner to be in compliance, she “must file a status report indicating how
she wishe[d] to proceed by no later than June 24, 2019.” Id.

        On June 24, 2019, Petitioner filed a motion for a six-month extension of her deadline to
file medical records. ECF No. 12. I denied Petitioner’s request for two reasons. See ECF No.
13 at 1. First, Petitioner had no outstanding deadline to file medical records. Second, her motion
requested additional time to file medical records instead of additional time to file a status report,
and therefore did not comply with the filing instructions contained in my April 24, 2019 order.
ECF No. 13 at 1. However, because Petitioner indicated that she was making her request
because of a lack of legal support, I read her request for additional time as indicating her
intention to continue pro se. Id. I set a new deadline of September 9, 2019, for Petitioner to
submit additional medical records and a proper statement of completion. Id. at 2. I further
explained to Petitioner that, if she did not comply with this deadline, I would issue a show cause
order. Id.

       Petitioner failed to meet this deadline. On September 19, 2019, I issued a show cause
order and gave Petitioner a final deadline of November 4, 2019, to file medical records and a
statement of completion. ECF No. 14 at 2. I warned Petitioner that if she failed to meet this
deadline, I would issue a decision dismissing her claim. Id.

        On November 4, 2019, the Court received filings in similar Vaccine Program cases
initiated by Petitioner’s family members indicating that those petitioners intended to pursue their
claims. Petitioner, however, did not file any medical records or a statement of completion in
response to my September 19, 2019 show cause order. As a courtesy to Petitioner, I extended
her deadline to file medical records and a statement of completion to January 3, 2020. ECF No.
18.

        Petitioner again failed to meet this deadline. I issued a second show cause order on
February 6, 2020. ECF No. 19. I gave Petitioner a final deadline of February 21, 2020, to
submit medical records in support of her claim and a statement of completion. Id. at 2. There
have been no additional filings or correspondence from Petitioner. To date, Petitioner has had
two-hundred and thirty-six days to file medical records and a statement of completion. I have
issued two show cause orders and explained to Petitioner that failure to meet Court deadlines
would result in the dismissal of her claim. See ECF Nos. 14, 19. Despite these warnings and
opportunities, Petitioner has repeatedly failed to submit medical records in support of her claim,
a statement of completion, or a status report.

       When a petitioner fails to comply with Court orders to prosecute her case, the Court may
dismiss her claim. Vaccine Rule 21(b)(1); Sapharas v. Sec’y of Health & Human Servs., 35 Fed.

                                                 2
Cl. 503 (1996); Tsekouras v. Sec’y of Health & Human Servs., 26 Cl. Ct. 439 (1992), aff’d, 991
F.2d 810 (Fed. Cir. 1993) (table); see also Claude E. Atkins Enters., Inc. v. United States, 899
F.2d 1180, 1183-85 (Fed. Cir. 1990) (affirming dismissal of case for failure to prosecute for
counsel’s failure to submit pre-trial memorandum); Adkins v. United States, 816 F.2d 1580, 1583
(Fed. Cir. 1987) (affirming dismissal of case for failure of party to respond to discovery
requests).

       Petitioner’s failure to comply with either of my show cause orders indicates a disinterest
in pursuing her claim. Therefore, this case must be dismissed for failure to prosecute. The
Clerk shall enter judgment accordingly.3

        IT IS SO ORDERED.


                                                Herbrina D. Sanders
                                                Herbrina D. Sanders
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.
                                                   3